Citation Nr: 0101942	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for an anxiety 
reaction.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for diabetes mellitus.

6. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7. Entitlement to service connection for seizures.

8. Entitlement to service connection for loss of visual 
acuity.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 1999, by the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, with respect to the appellant's claim of service 
connection for an anxiety reaction, the Board notes that 
service connection for this disorder was previously denied by 
the RO in December 1975.  The appellant was notified of that 
decision in January 1976 and there was no appeal filed within 
one year of that notification.  38 C.F.R. §§ 19.118, 19.153 
(1975).  Accordingly the denial of the claim of service 
connection for an anxiety disorder became final upon the 
expiration of the one-year appeal period.  While the RO 
denied the appellant's current claim by taking the prior 
final decision into consideration in its August 1999 
decision, the Statement of the Case issued in November 1999 
did not identify the claim as being subject to the prior 
final decision and did not provide the veteran with the law 
and regulations governing the reopening of previously denied 
claims.  Accordingly, this issue must be returned to the RO 
for the issuance of a supplemental statement of the case 
which provides citation to, and discussion of the appropriate 
provisions.

With respect to the remaining claims, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, in order to ensure due process in this case and 
in an effort to assist the veteran in the development of his 
claims, this case is REMANDED for the following actions:

1. The RO should ask the veteran, with the 
assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the disabilities 
at issue.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the veteran.  If private medical 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
Examinations should be conducted and 
medical opinions should be sought to 
ascertain whether any of the claimed 
disabilities is attributable to 
military service.  The examiner(s) 
should be asked to specifically 
diagnose each disability found 
relative to the veteran's claims of 
service connection, and provide an 
opinion as to the medical 
probabilities that each diagnosed 
problem is attributable to military 
service.  If no disability is found, 
or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated.

3. The RO should re-adjudicate the claim 
to reopen service connection for an 
anxiety reaction in light of any 
additional evidence and/or argument 
submitted in response to the above 
requests.  If the claim remains 
denied, the supplemental statement of 
the case should include citation to 
and discussion of the applicable law 
and regulations regarding finality of 
RO decisions and requirements for 
reopening a claim.  38 C.F.R. § 3.156 
(2000).

4. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

5. Thereafter, the RO should re-
adjudicate the claims addressed in 
this remand.  The RO must consider all 
the evidence of record, including that 
obtained as a result of this remand.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The veteran need take no action until otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


